DETAILED ACTION
The final office action is responsive to the reply filed on 03/29/2022. Claims 22-48 are pending; claims 22-48 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 was filed after the mailing date of the non-final office action on 02/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,038,959 (hereinafter P959). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 22 of the Instant Application
Claim 4 of P959
A method, comprising:
(from claim 1) A method, comprising:
instantiating, at a first one of a plurality of compute servers of a distributed cloud computing network, a first single piece of code that solely controls reading and writing to an object, wherein while instantiated at the first one of the plurality of compute servers, other entities of the distributed cloud computing network communicate with the instantiation of the first single piece of code;
(from claim 1) determining that the first object worker is instantiated for the first object and is currently running on the first one of the plurality of compute servers of the distributed cloud computing network;
processing, with the first piece of code, the first request;
receiving a plurality of requests for the object and processing the plurality of requests with the instantiated first single piece of code at the first one of the plurality of compute servers; and
(from claim 1) receiving, at a first one of a plurality of compute servers of a distributed cloud computing network, a first request for a first object that is to be handled by a first object worker, the first request being received from a client device, wherein the first object worker includes a single instantiation of a first piece of code that solely controls reading and writing access to the first object;
automatically migrating the instantiated first single piece of code from the first one of a plurality of compute servers to a second one of the plurality of compute servers based on a set of one or more parameters, wherein automatically migrating includes instantiating the first single piece of code at the second one of the plurality of compute servers and modifying a directory service to specify that the second one of the plurality of compute servers has sole control for reading and writing to the object.
(from claim 1) transmitting a first message to the second one of the plurality of compute servers for the first piece of code to process at the second one of the plurality of compute servers, the first message including the first request for the first object;
receiving a first reply from the second one of the plurality of compute servers to the transmitted first message; and transmitting a first response to the first client device based on the received first reply.
(from claim 4) The method of claim 1, further comprising: receiving, at the first one of the plurality of compute servers, a second request for a second object that is to be handled by a single instantiation of a second piece of code that controls reading and writing access to the second object, wherein the second request is received from a second client device; determining that the second piece of code has been previously instantiated on a different one of the plurality of compute servers and is not currently running; instantiating the second piece of code at the first one of the plurality of compute servers, wherein all requests for the second object are to be processed by the second piece of code at the first one of the plurality of compute servers; causing a directory service to be updated to indicate that the second piece of code is instantiated at the first one of the plurality of compute servers; processing, with the second piece of code, the second request; and transmitting a second response to the second client device based on the processed second request.


Claims 22 of the instant application is anticipated by patent claim 4 in that claim 4 of the patent contains all the limitations of claim 22 of the instant application. Claim 22 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claim 23-48, claims 1-21 of P959 obviously disclose all limitation in claims 23-48 of the instant application. Accordingly, claims 23-48 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 22-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,498,812 B1 (hereinafter P812). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 22 of the Instant Application
Claim 4 of P812
A method, comprising:
(from claim 1) A method, comprising:
instantiating, at a first one of a plurality of compute servers of a distributed cloud computing network, a first single piece of code that solely controls reading and writing to an object, wherein while instantiated at the first one of the plurality of compute servers, other entities of the distributed cloud computing network communicate with the instantiation of the first single piece of code;
(from claim 1) determining that the first object worker is instantiated for the first object and is currently running on the first one of the plurality of compute servers of the distributed cloud computing network;
processing, with the first piece of code, the first request;
transmitting a first response to the client device based on the processed first request;
receiving a plurality of requests for the object and processing the plurality of requests with the instantiated first single piece of code at the first one of the plurality of compute servers; and
(from claim 1) receiving, at a first one of a plurality of compute servers of a distributed cloud computing network, a first request for a first object that is to be handled by a first object worker, the first request being received from a client device, wherein the first object worker includes a single instantiation of a first piece of code that solely controls reading and writing access to the first object;
automatically migrating the instantiated first single piece of code from the first one of a plurality of compute servers to a second one of the plurality of compute servers based on a set of one or more parameters, wherein automatically migrating includes instantiating the first single piece of code at the second one of the plurality of compute servers and modifying a directory service to specify that the second one of the plurality of compute servers has sole control for reading and writing to the object.
(from claim 1) receiving, at the first one of the plurality of compute servers from a second one of the plurality of compute servers, a first message to be processed by the first object worker, wherein the first message includes a second request for the first object from a second client device that is connected with the second one of the plurality of compute servers and not the first one of the plurality of compute servers;
(from claim 1) processing, with the first piece of code, the first message received from the second one of the plurality of compute servers; and transmitting a first reply to the second one of the plurality of compute servers based on the processed first message.
(from claim 4) The method of claim 1, further comprising: receiving, at the first one of the plurality of compute servers, a third request for a second object that is to be handled by a second object worker, the third request being received from the client device, wherein the second object worker includes a single instantiation of a second piece of code that controls reading and writing access to the second object; determining that the second object worker has been previously instantiated on a different one of the plurality of compute servers and is not currently running; instantiating the second object worker at the first one of the plurality of compute servers, wherein all requests for the second object are to be processed by the second object worker; causing a directory service to be updated to indicate that the second object worker is instantiated at the first one of the plurality of compute servers; processing, with the second piece of code, the third request; and transmitting a second response to the client device based on the processed third request.


Claims 22 of the instant application is anticipated by patent claim 4 in that claim 4 of the patent contains all the limitations of claim 22 of the instant application. Claim 22 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claim 23-48, claims 1-21 of P812 obviously disclose all limitation in claims 23-48 of the instant application. Accordingly, claims 23-48 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 22-48 are allowable over prior art references on record.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose “instantiating, at a first one of a plurality of compute servers of a distributed cloud computing network, a first single piece of code that solely controls reading and writing to an object, wherein while instantiated at the first one of the plurality of compute servers, other entities of the distributed cloud computing network communicate with the instantiation of the first single piece of code; receiving a plurality of requests for the object and processing the plurality of requests with the instantiated first single piece of code at the first one of the plurality of compute servers; and automatically migrating the instantiated first single piece of code from the first one of a plurality of compute servers to a second one of the plurality of compute servers based on a set of one or more parameters, wherein automatically migrating includes instantiating the first single piece of code at the second one of the plurality of compute servers and modifying a directory service to specify that the second one of the plurality of compute servers has sole control for reading and writing to the object.”

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument “Applicant disagrees that claim 1 of the '959 patent contains all the limitations of claim 22 of the instant application. For instance, claim 1 of the '959 patent does not include the following limitation of claim 1 of the instant application: "automatically migrating the instantiated first single piece of code from the first one of a plurality of compute servers to a second one of the plurality of compute servers based on a set of one or more parameters, wherein automatically migrating includes instantiating the first single piece of code at the second one of the plurality of compute servers and modifying a directory service to specify that the second one of the plurality of compute servers has sole control for reading and writing to the object." Thus  claim 22 of the instant application is not anticipated by claim 1 of the '959 patent. Accordingly, claim 22 of the instant application is patentably distinct from claim 1 of the '959 patent.” on page 8, Examiner respectfully disagrees.
Claim 4 of P959 recites “receiving, at the first one of the plurality of compute servers, a second request for a second object that is to be handled by a single instantiation of a second piece of code that controls reading and writing access to the second object, wherein the second request is received from a second client device; determining that the second piece of code has been previously instantiated on a different one of the plurality of compute servers and is not currently running; instantiating the second piece of code at the first one of the plurality of compute servers, wherein all requests for the second object are to be processed by the second piece of code at the first one of the plurality of compute servers; causing a directory service to be updated to indicate that the second piece of code is instantiated at the first one of the plurality of compute servers; processing, with the second piece of code, the second request; and transmitting a second response to the second client device based on the processed second request.” Note that claim 4 has limitations inherited from claim 1, clam 4 has all the limitations of claim 22 of the instant application. Therefore, claim 22 of the instant application is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Regarding Applicant’s argument “Applicant disagrees that claim 1 of the '812 patent contains all the limitations of claim 22 of the instant application. For instance, claim 1 of the '812 patent does not include the following limitation of claim 1 of the instant application: "automatically migrating the instantiated first single piece of code from the first one of a plurality of compute servers to a second one of the plurality of compute servers based on a set of one or more parameters, wherein automatically migrating includes instantiating the first single piece of code at the second one of the plurality of compute servers and modifying a directory service to specify that the second one of the plurality of compute servers has sole control for reading and writing to the object." Thus, claim 22 of the instant application is not anticipated by claim 1 of the '812 patent. Accordingly, claim 22 of the instant application is patentably distinct from claim 1 of the '812 patent.” On page 8-9, Examiner respectfully disagrees.
Claim 4 of P812 recites “receiving, at the first one of the plurality of compute servers, a third request for a second object that is to be handled by a second object worker, the third request being received from the client device, wherein the second object worker includes a single instantiation of a second piece of code that controls reading and writing access to the second object; determining that the second object worker has been previously instantiated on a different one of the plurality of compute servers and is not currently running; instantiating the second object worker at the first one of the plurality of compute servers, wherein all requests for the second object are to be processed by the second object worker; causing a directory service to be updated to indicate that the second object worker is instantiated at the first one of the plurality of compute servers; processing, with the second piece of code, the third request; and transmitting a second response to the client device based on the processed third request.” Note that claim 4 of P812 has limitations inherited from claim 1 of P812, clam 4 of P812 has all the limitations of claim 22 of the instant application. Therefore, claim 22 of the instant application is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        4/27/2022